Citation Nr: 1732197	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-27 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for thoracolumbar spine disability.

2.  Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy, right lower extremity (RLE).

3.  Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy, left lower extremity (LLE).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period from August 1, 2014 to May 1, 2016.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from February 1998 to September 2007.  His service included a tour in Iraq. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon.  A July 2009 rating decision, in pertinent part, continued a 10-percent rating for the low back disability; and, a January 2013 rating decision denied a TDIU.  The Board takes jurisdiction of the TDIU issue due to the state of the evidence.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

On his VA Form 21-8940 (09/27/2014 VBMS), the Veteran indicated that he became too disabled to work in August 2014, and he testified at the Board hearing that he had been employed full time since May 2016.  Hence, the Board has characterized the employability issue as noted on the title page.  The Board notes further that the Veteran's low back claim includes associated issues such as the presence or absence of associated lumbar radiculopathy of the lower extremities. See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the spine (General Formula), Note (1) (2016).

In October 2016, the Veteran appeared at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.
The Board remanded the case to the RO in March 2017 for additional development.  While the case was on remand, in a March 2017 rating decision, the RO granted an increased rating for the lumbar disability from 10 to 20 percent, effective in May 2009, the date the Veteran's claim was received; and, granted service connection for associated lumbar radiculopathy of the LEs and assigned an initial rating of 10 percent each, also effective in May 2009.  The Veteran has continued his appeal for higher ratings.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  At no time during the rating period has the chronic orthopedic symptoms of the Veteran's lumbar spine disability manifested with range of motion (ROM) on forward flexion to 30 degrees or less; there is no showing of incapacitating episodes manifested at any time.

2.  The associated lumbar radiculopathy of both LEs has manifested with no more than mild severity throughout the rating period on appeal.

3.  The Veteran's service-connected disabilities did not preclude him from obtaining and maintaining substantially gainful employment for the period from August 1, 2014 to May 1, 2016. 


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 20 percent for orthopedic symptoms of lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.71a, General Formula,  Diagnostic Code (DC) 5237 (2016).

2.  The requirements for an initial evaluation higher than 10 percent for associated lumbar radiculopathy, RLE, have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.124a, DC 8520.

3.  The requirements for an initial evaluation higher than 10 percent for associated lumbar radiculopathy, LLE, have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.124a, DC 8520.

4.  The requirements for a TDIU for the period August 1, 2014 to May 1, 2016 have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the July 2009 and January 2013 rating decisions, via letters dated in June 2009 and October 2012, VA provided the Veteran with time- and content-compliant VCAA notice.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA treatment records, including the VA Compensation and Pension examination reports, are in the claims file.  Further, as noted earlier, the Board remanded the case for additional medical input on the low back ROM findings.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board may address the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Orthopedic Manifestations

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Rating Criteria

For the thoracolumbar spine, normal ROM on forward flexion is 0 to 90 degrees; backward extension, 0 to 30 degrees; lateral flexion and lateral rotation, 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Spine disabilities are rated under the General Formula.  As concerns the lumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40-percent rating applies if forward flexion of the thoracolumbar spine is 0 to 30 degrees or less. A 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Formula.

Discussion

By way of history, the Veteran was treated in active service for a low back disorder.  VA received his claim for VA compensation in August 2007.  A February 2008 rating decision granted service connection for lumbar strain and assigned an initial 10 percent rating, effective in September 2007.  VA received his claim for an increased rating in April 2009.  (04/28/2009 VBMS-VA Form 21-4138)

Outpatient records dated in September 2008 note that an orthopedic consult was conducted.  The entry notes that the Veteran worked for a janitorial service.  The Veteran complained that the pain awakened him at night, but he denied any bowel or bladder involvement.  The examiner noted that a July 2008 MRI examination showed diffuse degenerative disc disease (DDD) at L3-4, L4-5, and some L5-S1 with some compression of the spinal canal but no obvious neural foraminal encroachment, except for a small amount on the right at L5-S1.  ROM on forward flexion was to 80 degrees with some paraspinous muscle spasms.  Straight leg raising was positive at 85 degrees; deep tendon reflexes were absent at the knees, and 2+ at the ankles.  X-rays were interpreted as having shown space narrowing at L3-4, L4-5, and L5-S1, and some straightening of the normal lordotic curve.  The Veteran presented with similar complaints in May 2009.  (06/12/2009 VBMS-Medical Treatment-Government Facility, pp. 8-12)

The June 2009 joints examination reflects complaints of achy-like pain that was worse during the day.  The Veteran also reported that a sharp, dull pain radiated to the hips.  He denied any bowel or bladder involvement, and he reported flare-ups every one to two months that lasted one to two weeks.  The Veteran reported that he could not engage in his normal activities during flare-ups, and he claimed three incapacitating episodes of two weeks each over the prior year.  He went to an emergency room three times.  He reported further that his low back pain impacted his sexual activity, and that he could walk one to three miles.  Physical examination revealed tenderness at the spinal muscles but without gait or contour impact.  ROM on forward flexion was 0 to 65 degrees.  The examiner noted that there was no additional loss of ROM on repetitive-use testing.  See 38 C.F.R. §§ 4.40, 4.45.  The examiner noted further that there was no evidence of fracture, and that the Veteran's reported incapacitating episodes were not due to intervertebral disc syndrome (IVDS).  The examiner diagnosed lumbar DDD at L3-L4 and L4-L5, and a herniated disc (HNP) at L5-S1, right; chronic thoracolumbar strain; and, referred bilateral buttocks pain.  (06/24/2009 VBMS-VA Examination).  The Board infers that the examiner diagnosed the HNP on the basis of MRI examinations conducted in June 2009 and October 2007.  (08/27/2009 VBMS-Medical Treatment-Non-Government Facility)

A November 2012 report of examination conducted in conjunction with the TDIU claim shows forward flexion of 0 to 70 degrees with onset of pain at 60 degrees.  There was no additional loss of ROM on repetitive-use testing.  The examiner opined that there was no evidence of IVDS.  (11/07/2012 VBMS-VA Examination, pp. 11).  Flare-ups were reported with cold weather and prolonged sitting and standing, or with most movements.  

Outpatient records dated in June 2014 note the Veteran's report that since his last C&P examination he had experienced constant mid-back pain that increased on bending and stooping on the job and prolonged sitting.  The examiner also noted some referred pain to the buttocks and hips but with no radiation into the legs.  Physical examination revealed forward flexion of 0 to 90 degrees with onset of pain at 60 degrees.  There was no additional loss of ROM on repetitive-use testing, and the examiner noted that the Veteran's functional loss was pain on movement.  The Veteran did not report any flare-ups, and the examiner noted that there was no IVDS.  (06/17/2014 VBMS- VA Examination, pp. 9 et seq)

Another examination was arranged in February 2015.  The examination report (02/13/2015 VBMS-VA Examination) reflects that the Veteran reported increased pain during flare-ups since the June 2014 examination.  He reported mild flare-ups once a week that lasted a day.  During such flares he could not perform prolonged standing or walking.  He also had to avoid frequent stooping or kneeling, as well as repetitive stair climbing.  Physical examination revealed forward flexion of 0 to 70 degrees.  The examiner noted that there was no evidence of IVDS.

At the Board hearing, the Veteran's representative noted that there was substantive complaint with the prior examination findings that addressed the orthopedic manifestations.  The Veteran testified that he did not use a back brace, nor had one been suggested.  He used a heating pad at the end of his work day and on off days for relief.  (Hearing Testimony, pp. 4-5)

As noted earlier, the Board remanded the case for current findings.  The March 2017 examination report (03/13/2017 VBMS-C&P Exam, DBQ Back) reflects that the examiner conducted a review of the claims file and the Veteran's electronic records as part of the examination.  The Veteran reported flare-ups, during which he experienced increased pain and decreased ROM.  Physical examination revealed mild diffuse lumbosacral tenderness, which the examiner noted was indicative of the diagnosed condition.  ROM on forward flexion was 0 to 55 degrees with objective evidence of pain.  The examiner noted that there was pain on weight bearing in all planes of motion.  There also were muscle spasms and guarding, which did not impact gait or contour.  The examiner also noted that there was evidence of pain on both passive motion and in non-weight bearing posture, but there was no notation that the passive ROM findings were different from those of active ROM.  (Emphasis added) See Correia, 28 Vet. App. 158.  The examiner noted that there was no additional loss of ROM on repetitive-use testing.  The examiner noted further that while there was functional  loss due to pain, weakness, fatigability, or incoordination during flare-ups and use over time, an attempt to estimate any additional loss of ROM would be speculative, as examination during flare-ups or after use over time would be necessary to do so.  (Examination Report, pp. 11-12)  Similarly, the examiner was not able to indicate whether the range of motion values recorded at prior examinations would have been significantly different if tested passively or in nonweight bearing position.  The examiner noted further that there was no evidence of fracture, or that the Veteran had lost the use of his spine; and, while there was evidence of IVDS, there was no evidence of incapacitating episodes.

In light of all of the above, the Board finds that the preponderance of the evidence shows that the chronic orthopedic symptoms of the Veteran's low back disability has not manifested with ROM on forward flexion to 30 degrees or less at any time during the rating period on appeal.  Hence, there is no factual basis for a rating higher than 20 percent for any part of the rating period.  38 C.F.R. § 4.71a, General Formula.  Again, in reaching this conclusion, the Board has considered additional loss of function due to factors such as pain and weakness, and with flare-up.  Earlier examinations did not contain sufficient findings as to the functional impact during flare-ups.  The most recent examination contained an explanation from the examiner as to why he could not estimate any such additional range of motion during flares.  The Board is satisfied with this response and does not find that any further development would yield more precise information on this point.  The Board accepts the Veteran's statements regarding flare-ups as credible.  It is understood that activity is more limited during a flare-up.  Nevertheless, the objective evidence fails to reveal functional loss sufficient to award the next-higher rating, even during periods of flares.

Finally, it is noted that no combined ROM (CROM) findings were set forth in the above discussion.  As noted in the Introduction, the March 2017 rating decision assigned the 20 percent rating effective retroactive to the date of the Veteran's claim.  Once a spine disability is rated at 20 percent, CROM findings have no impact on the rating.  See id.  The Board now addresses the initial rating of the LE radiculopathy.

Rating Criteria

Radiculopathy is rated as paralysis and incomplete paralysis of peripheral nerve pathology.  See 38 C.F.R. § 4.124a.  Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id., Diseases of the Peripheral Nerves.

The reports of medical examination note that the LE radiculopathy involved the sciatic nerve.  Under DC 8520, an 80-percent rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60-percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A 40- percent rating is assigned for moderately severe incomplete paralysis; and, a 20- percent rating is assigned for moderate incomplete paralysis.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 3 8 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Discussion

The core contention of this appeal has been whether the Veteran's low back disability has manifested with radiculopathy.  An April 2008 rating decision determined that the medical evidence did not support a separate rating for radiculopathy, and that the Veteran's complained-of referred pain that radiated to the hips was included in the then assigned rating for the low back.  (05/25/2008 VBMS-Rating Decision-Codesheet)

The notation of the Veteran's reported complaints at the VA examinations which were set forth earlier are incorporated here and below by reference.  The June 2009 neurological examination revealed normal muscle strength of 5/5 and normal tone.  There was no evidence of muscle atrophy.  Deep tendon reflexes were 1+ at the knees, and 2+ at the ankles.  Sensation was normal throughout.  The examiner did not diagnose any radiculopathy.  As noted earlier in the discussion of the orthopedic symptoms, the examiner also opined that the Veteran's reported incapacitating episodes were not due to IVDS.  The Board also notes that while the Veteran sought treatment, there is no evidence of prescribed bed rest by a physician.  See38 C.F.R. § 4.71a, General Formula, DC 5243 Note (1).

An examination was conducted in November 2012 (11/07/2012 VBMS-VA Examination).  The examination report reflects that muscle strength was 5/5 throughout the LEs.  There was no evidence of muscle atrophy.  Deep tendon reflexes were 2+ at the knees and ankles.  Sensation was diminished at the left thigh but was otherwise normal.  Straight leg raising was negative bilaterally.  The examiner noted mild intermittent pain and numbness of both LEs that involved the L4/L5/S1/S2/S3 nerve roots.  The examiner assessed the overall severity of the radiculopathy as mild.  (Examination Report, pp. 16-19)

The June 2014 examination report reflects that neurological examination revealed normal muscle strength of 5/5 throughout.  There was no evidence of muscle atrophy, deep tendon reflexes were 2+ throughout, and sensation was normal.  Straight leg raising was negative.  The examiner noted that there was no radicular pain or other signs of radiculopathy.  (06/17/2014 VBMS-C&P Exam, 4th Entry-DBQ Back, pp. 13-15)

The February 2015 examination report reflects the Veteran's complaints of RLE pain and numbness that had increased in intensity since the June 2014 examination.  Neurological examination revealed normal muscle strength of 5/5 throughout.  There was no evidence of muscle atrophy, deep tendon reflexes were 2+ throughout, and sensation was normal.  Straight leg raising was negative.  The examiner noted that the findings indicated mild intermittent pain, and numbness of the RLE that involved the sciatic nerve.  (02/13/2015 VBMS-C&P Exam, 2nd Entry, pp. 6-9)

An October 2015 medical review report reflects that a medical examiner reviewed the claims file and opined that the prior examinations did not show lumbar radiculopathy.  (10/09/2015 VBMS-C&P Exam-DBQ Med Opinion)

At the Board hearing, the Veteran testified to mid-back pain that radiated constantly into the buttocks and hips and to the legs, right more so than left.  After prolonged walking or standing, it radiated to his feet.  He testified further that he also experienced numbness and tingling, to include numbness at the top of the feet.  The Veteran is fully competent to report and describe the symptoms of his disability that he experiences.  38 C.F.R. § 3.159(a)(2).

In light of the Veteran's lay reports, the March 2017 Board remand directed in part that an examination be conducted to clarity the issue of whether the Veteran's low back disability manifested with lumbar radiculopathy.

As noted earlier, the examination report reflects that the examiner conducted a review of the claims file and the Veteran's electronic records as part of the examination.  Neurological examination revealed normal muscle strength of 5/5 throughout.  There was no evidence of muscle atrophy, deep tendon reflexes were 2+ throughout, and sensation was normal throughout.  Straight leg raising was positive bilaterally.  The examiner noted that the findings indicated mild intermittent pain of both LEs that involved the sciatic nerve.  The examiner opined that there were no other signs of radiculopathy.  (03/13/2017 VBMS-C&P Exam-DBQ Back, pp. 7-9)  The examiner opined that the Veteran's symptoms were directly related to his back disability, which had worsened as shown by the additional diagnoses of IVDS and bilateral radiculopathy.  (Examination Report, p. 11)

The Board finds that the preponderance of the evidence shows that the Veteran's radiculopathy, when compared to complete paralysis of the sciatic nerve, has manifested at the mild rate throughout the reporting period.  38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8520.  The Board finds that moderate incomplete paralysis has not been more nearly approximated, as the examination findings consistently noted normal strength, reflexes, and sensation of the LEs.  Additionally, the examiner's consistently characterized the neurologic symptoms as being mild in degree.  Hence, 10 percent compensates the Veteran to the extent practical for the earning impairment due to his radicular pain of the LEs.  38 C.F.R. § 4.1.

TDIU 

Applicable Legal Requirements

In order to establish entitlement to IU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.
VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  An IU claim is an alternate way to obtain a total disability rating without recourse to a 100-percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Discussion

Service connection is in effect for a number of disabilities, to include the lumbar spine disability discussed earlier; a cervical spine disability with associated upper extremity radiculopathy; mental disorder, rated 50 percent disabling; bilateral knee disability rated 10 percent each; tinnitus, rated 10 percent disabling; left shoulder rotator cuff syndrome, rated 10 percent disabling; and, bilateral hearing loss, rated noncompensable.  The Veteran's total combined rating has been 80 percent or more since 2013.  (03/17/2017 VBMS/Rating Decision-Codesheet)  Hence, the Veteran meets the schedular requirement for multiple disabilities that the total rating be at least 70 percent, with at least one being rated 40 percent disabling.  See 38 C.F.R. §§ 4.16, 4.25.

The Veteran's formal application for a TDIU reflects that he has completed two years of college, and that prior to 2014 he last worked full time in 2012.  (09/27/2014 VBMS-VA Form 21-8940)  His work history includes positions as a juvenile group worker and a maintenance worker.  He was unemployed from October 2012 to September 2013, when he started part-time work as a maintenance worker until August 2014.  He asserts on the 21-8940 that he became too disabled to work in August 2014.

The mental examination report reflects that the Veteran was assaulted while working as a youth counselor when he was jumped from behind.  On another occasion he physically subdued a youth until he calmed down, but the Veteran reported that he was suspended because he touched the youth.  The Veteran reported that because he was experiencing increased difficulty controlling his anger, he deemed it best to stop working as a youth counselor to preclude the prospect of him hurting someone.  The examiner noted that the Veteran's symptoms included difficulty adapting to stressful circumstances, including in a work setting, and impaired impulse control.  The examiner opined that the Veteran's impairment was occupational and social impairment with reduced reliability and productivity.  The examiner did not, however, note any indication that the Veteran was incapable of gainful employment.  (07/28/2014 Legacy Documents-C&P Exam-Mental DBQ)

The medical evidence of record reflects that the Veteran's musculoskeletal disabilities impose lifting restrictions but do not otherwise preclude gainful employment.  (See, e.g., March 2017 Back DBQ, p. 11)

In written submissions and at the Board hearing, the Veteran indicated that he looked for work prior to 2016, but he could not obtain a position because the jobs in his local area had lifting requirements of 50 pounds or more, which his disability lift restrictions precluded.  He considered his options limited.  (Hearing Testimony, pp. 11-12)  See also, i.e., 08/27/2009 VBMS-Notice of Disagreement.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to qualify for a TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  While the Veteran may have been marginally employed between 2014 and 2016 when he worked as a maintenance worker for a friend, the preponderance of the evidence of record shows that it was not due to the fact that the occupational impairment of his service-connected disabilities rendered him incapable of performing the demands of regular employment.  The assigned ratings of his disabilities compensated him to the extent practical for his earning impairment.  See 38 C.F.R. § 4.1.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him incapable of obtaining and maintaining substantially gainful employment between 2014 and 2016.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to a rating higher than 20 percent for the chronic orthopedic manifestations of thoracolumbar spine disability is denied.

Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy, RLE, is denied.

Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy, LLE, is denied.

Entitlement to a TDIU due to service-connected disabilities for the period August 1, 2014 to May 1, 2016 is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


